902 F.2d 1569
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter MOLENKAMP, Plaintiff-Appellant,v.George R. CORSIGLIA, Circuit Court Judge, Defendant-Appellee.
No. 90-1143.
United States Court of Appeals, Sixth Circuit.
May 21, 1990.

1
Before KENNEDY and RYAN, Circuit Judges, and JULIAN A. COOK, Chief District Judge.*

ORDER

2
Walter Molenkamp, a pro se Michigan prisoner, moves for a default judgment on appeal from the dismissal of his civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Molenkamp brought suit against a Michigan state court judge seeking $300,000 in damages.  The complaint alleged that the defendant had refused Molenkamp's request for a new trial in his criminal conviction on discriminatory grounds.  The district court dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d), on the ground of judicial immunity.


4
Upon consideration, we conclude that this case was properly dismissed, as it lacks any arguable basis in law.   See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).


5
Accordingly, the motion for default judgment is denied, and the order of dismissal is affirmed for the reason stated by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julian A. Cook, Chief U.S. District Judge for the Eastern District of Michigan, sitting by designation